
	
		V
		112th CONGRESS
		1st Session
		H. R. 1045
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Ryan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		For the relief of the survivors of Michael T. Theodore,
		  Jr., Joshua A. Sherbourne, and Zachary A. Nolen.
	
	
		1.FindingsCongress finds the following:
			(1)Michael T. Theodore, Jr., Joshua A.
			 Sherbourne, and Zachary A. Nolen had each passed the required mental, moral,
			 and physical examinations of the Marine Corps and were hours away from being
			 sworn in as members of the Marine Corps at the time of their deaths.
			(2)On March 31, 2010,
			 in Warren Township, Ohio, each of these men was present in a government-owned
			 vehicle driven by their recruiter, Marine Sergeant Charles Keene, that was
			 struck from behind by Donald P. Williams.
			(3)Each of these men
			 died as a result of the accident, and Donald P. Williams faces aggravated
			 vehicular homicide charges in their deaths.
			(4)But for the tragic
			 motor vehicle accident that occurred on March 31, 2010, each of these men would
			 have been sworn in as members of the Marine Corps on April 1, 2010, in
			 Cleveland, Ohio.
			2.Provision of life
			 insurance under Servicemembers’ Group Life InsuranceFor the purposes of subchapter III of
			 chapter 19 of title 38, United States Code, Michael T. Theodore, Jr., Joshua A.
			 Sherbourne, and Zachary A. Nolen shall each be deemed to have been a member of
			 a uniformed service on active duty and insured under such subchapter at the
			 time of their deaths on March 31, 2010.
		
